SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D [Rule 13d-101] INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 11 and Amendment No. 13)* QUESTCOR PHARMACEUTICALS INC. (Name of Issuer) Common Stock (Title of Class of Securities) 232808105 (CUSIP Number) Joseph J. Giunta, Esq. Skadden, Arps, Slate, Meagher & Flom LLP 300 South Grand Avenue Los Angeles, CA 90071 (213) 687-5000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 20, 2006 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-(1)(g), check the following box £. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.232808105 13D Page 2 of 22 Pages 1 NAMES OF REPORTING PERSONS Claudio Cavazza 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Italy 7 SOLE VOTING POWER NUMBER OF 1,756,781 SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 4,701,445 EACH REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 1,756,781 10 SHARED DISPOSITIVE POWER 4,701,445 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,458,226 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.32% 14 TYPE OF REPORTING PERSON IN CUSIP No.232808105 13D Page3 of 22 Pages 1 NAMES OF REPORTING PERSONS Paolo Cavazza 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Italy 7 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 7,797,327 EACH REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 0 10 SHARED DISPOSITIVE POWER 7,797,327 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,797,327 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.25% 14 TYPE OF REPORTING PERSON IN CUSIP No.232808105 13D Page4 of 22 Pages 1 NAMES OF REPORTING PERSONS Sigma-Tau Finanziaria SpA 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Italy 7 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 0 EACH REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON CO CUSIP No.232808105 13D Page5 of 22 Pages 1 NAMES OF REPORTING PERSONS Sigma-Tau International S.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Luxembourg 7 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 0 EACH REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON CO CUSIP No.232808105 13D Page6 of 22 Pages 1 NAMES OF REPORTING PERSONS Defiante Farmaceutica L.D.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Portugal 7 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 0 EACH REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON CO CUSIP No.232808105 13D Page7 of 22 Pages 1 NAMES OF REPORTING PERSONS Aptafin S.p.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Italy 7 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 7,797,327 EACH REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 0 10 SHARED DISPOSITIVE POWER 7,797,327 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,797,327 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.25% 14 TYPE OF REPORTING PERSON CO CUSIP No.232808105 13D Page8 of 22 Pages 1 NAMES OF REPORTING PERSONS Chaumiere – Consultadoria & Servicos SDC Unipessoal LDA 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Portugal 7 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 7,248,227 EACH REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 0 10 SHARED DISPOSITIVE POWER 7,248,227 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,248,227 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.46% 14 TYPE OF REPORTING PERSON CO CUSIP No.232808105 13D Page9 of 22 Pages 1 NAMES OF REPORTING PERSONS Inverlochy Consultadoria & Servicos L.D.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) £ (b) £ 3 SEC USE ONLY 4 SOURCE OF FUNDS 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Portugal 7 SOLE VOTING POWER NUMBER OF 0 SHARES BENEFICIALLY 8 SHARED VOTING POWER OWNED BY 4,701,445 EACH REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 0 10 SHARED DISPOSITIVE POWER 4,701,445 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,701,445 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES £ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 6.78% 14 TYPE OF REPORTING PERSON CO CUSIP No.232808105 13D Page10 of 22 Pages Amendment No. 11 and Amendment No. 13 to Statement on Schedule 13D This Amendment No. 11 (the “Amendment No. 11”) amends the Statement on Schedule 13D filed with the Securities and Exchange Commission (“SEC”) on March 25, 2002 (the “Sigma/Defiante Schedule 13D”), as amended, relating to shares of the common stock, no par value (the “Common Stock”), of Questcor Pharmaceuticals, Inc., a California corporation (“Questcor”).This Amendment No. 13 (the “Amendment No. 13” and, together with the Amendment No. 11, this “Statement”) amends the Statement on Schedule 13D, filed with the SEC on August 7, 2001 (the “Cavazza/Sigma Schedule 13D” and, together with the Sigma/Defiante Schedule 13D, the “Schedule 13Ds”), as amended, relating to the shares of Common Stock.Pursuant to Rule 13d-2 of Regulation 13D-G promulgated under the Securities Exchange Act of 1934, as amended (the “Act”), this Amendment No. 11 is being filed on behalf of Sigma Tau Finanziaria SpA, an Italian corporation (“Sigma Tau”) and Defiante Farmaceutica L.D.A., a Portuguese corporation (“Defiante”) (formerly known as Defiante Farmaceutica Unipessoal L.D.A.), and this Amendment No. 13 is being filed on behalf of Sigma-Tau International S.A., a Luxembourg corporation (“Sigma Tau International”) (formerly known as Sigma-Tau Finance Holding S.A.), Aptafin S.p.A., an Italian corporation (“Aptafin”), Chaumiere - Consultadoria & Servicos SDC Unipessoal LDA, a Portuguese corporation (“Chaumiere”), Inverlochy Consultadoria & Servicos L.D.A., a Portuguese corporation (“Inverlochy”), Mr. Claudio Cavazza (“Mr. C. Cavazza”) and Mr. Paolo Cavazza (“Mr. P. Cavazza” and, together with Mr. C. Cavazza, Sigma Tau International, Aptafin, Chaumiere, Inverlochy, Defiante and Sigma Tau, the “Reporting Persons”). Previously, the Reporting Persons affirmed membership in a “group” for purposes of Section 13(d) and 13(g) of the Act.Effective as of the date of the transactions reported in Amendment No. 9 to the Sigma/Defiante Schedule 13D and Amendment No. 11 to the Cavazza/Sigma Schedule 13D, the Reporting Persons were no longer members of a “group.”In addition, effective with the transactions reported in Amendment No. 9 to the Sigma/Defiante Schedule 13D and Amendment No. 11 to the Cavazza/Sigma Schedule 13D, Sigma Tau International, Sigma Tau and Defiante ceased to beneficially own any shares of Common Stock.As such, following the filing of this Statement, Sigma Tau International, Sigma Tau and Defiante will cease to file reports on Schedule 13D with respect to the Common Stock. Item 2.Identity and Background. Item 2 of the Schedule 13Ds are hereby amended by the addition of the following: As a result of the transactions reported in Amendment No. 9 to the Sigma/Defiante Schedule 13D and Amendment No. 11 to the Cavazza/Sigma Schedule 13D, Sigma Tau International, Sigma Tau and Defiante will cease to be Reporting Persons following the filing of this Statement. Item 5.Interest in Securities of the Issuer. Item 5 of the Schedule 13Ds are hereby amended as follows: (a)Percentage interest calculations for the Reporting Persons are based upon Questcor having 69,296,099 shares of Common Stock outstanding as of November 1, 2007 (the “Outstanding Shares”), as reported by Questcor in Questcor’s Form 10-Q filed with the SEC on November 14, 2007. Mr. C. Cavazza Pursuant to Rule 13d-3 of the Act, Mr. C. Cavazza may be deemed to be the beneficial owner of 6,458,226 shares of Common Stock, which constitutes approximately 9.32% of the Outstanding Shares. Mr. P. Cavazza Pursuant to Rule 13d-3 of the Act, Mr. P. Cavazza may be deemed to be the beneficial owner of 7,797,327 shares of Common Stock, which constitutes approximately 11.25% of the Outstanding Shares. CUSIP No.232808105 13D Page11 of 22 Pages Sigma Tau International Effective with the transactions reported in Amendment No. 9 to the Sigma/Defiante Schedule 13D and Amendment No. 11 to the Cavazza/Sigma Schedule 13D, Sigma Tau International ceased to beneficially own any shares of Common Stock pursuant to Rule 13d-3 of the Act. Sigma Tau Effective with the transactions reported in Amendment No. 9 to the Sigma/Defiante Schedule 13D and Amendment No. 11 to the Cavazza/Sigma Schedule 13D, Sigma Tau ceased to beneficially own any shares of Common Stock pursuant to Rule 13d-3 of the Act. Defiante Effective with the transactions reported in Amendment No. 9 to the Sigma/Defiante Schedule 13D and Amendment No. 11 to the Cavazza/Sigma Schedule 13D, Defiante ceased to beneficially own any shares of Common Stock pursuant to Rule 13d-3 of the Act. Aptafin Pursuant to Rule 13d-3 of the Act, Aptafin may be deemed to be the beneficial owner of 7,797,327 shares of Common Stock, which constitutes approximately 11.25% of the Outstanding Shares. Chaumiere Pursuant to Rule 13d-3 of the Act, Chaumiere may be deemed to be the beneficial owner of 7,248,227 shares of Common Stock, which constitutes approximately 10.46% of the Outstanding Shares. Inverlochy Pursuant to Rule 13d-3 of the Act, Inverlochy may be deemed to be the beneficial owner of 4,701,445 shares of Common Stock, which constitutes approximately 6.78% of the Outstanding Shares. Except as set forth above, none of the Reporting Persons nor any of the persons listed on Schedule A beneficially owns any other shares of Common Stock. (b)Mr. C. Cavazza The number of shares of Common Stock as to which Mr. C. Cavazza has the sole power to vote or direct the vote is 1,756,781.The number of shares of Common Stock as to which Mr. C. Cavazza shares the power to vote or direct the vote is 4,701,445.The number of shares of Common Stock as to which Mr. C. Cavazza has the sole power to dispose or direct the disposition is 1,756,781.The number of shares of Common Stock as to which Mr. C. Cavazza shares the power to dispose or direct the disposition is 4,701,445. Mr. P. Cavazza The number of shares of Common Stock as to which Mr. P. Cavazza has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Mr. P. Cavazza shares the power to vote or direct the vote is 7,797,327.The number of shares of Common Stock as to which Mr. P. Cavazza has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Mr. P. Cavazza shares the power to dispose or direct the disposition is 7,797,327. CUSIP No.232808105 13D Page 12 of 22 Pages Sigma Tau International The number of shares of Common Stock as to which Sigma Tau International has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Sigma Tau International shares the power to vote or direct the vote is zero.The number of shares of Common Stock as to which Sigma Tau International has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Sigma Tau International shares the power to dispose or direct the disposition is zero. Sigma Tau The number of shares of Common Stock as to which Sigma Tau has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Sigma Tau shares the power to vote or direct the vote is zero.The number of shares of Common Stock as to which Sigma Tau has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Sigma Tau shares the power to dispose or direct the disposition is zero. Defiante The number of shares of Common Stock as to which Defiante has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Defiante shares the power to vote or direct the vote is zero.The number of shares of Common Stock as to which Defiante has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Defiante shares the power to dispose or direct the disposition is zero. Aptafin The number of shares of Common Stock as to which Aptafin has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Aptafin shares the power to vote or direct the vote is 7,797,327.The number of shares of Common Stock as to which Aptafin has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Aptafin shares the power to dispose or direct the disposition is 7,797,327. Chaumiere The number of shares of Common Stock as to which Chaumiere has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Chaumiere shares the power to vote or direct the vote is 7,248,227.The number of shares of Common Stock as to which Chaumiere has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Chaumiere shares the power to dispose or direct the disposition is 7,248,227. Inverlochy The number of shares of Common Stock as to which Inverlochy has the sole power to vote or direct the vote is zero.The number of shares of Common Stock as to which Inverlochy shares the power to vote or direct the vote is 4,701,445.The number of shares of Common Stock as to which Inverlochy has the sole power to dispose or direct the disposition is zero.The number of shares of Common Stock as to which Inverlochy shares the power to dispose or direct the disposition is 4,701,445. (e)On December 20, 2006, Sigma Tau International, Sigma Tau and Defiante ceased to be the beneficial owner of more than five percent of the Common Stock. Item 7. Material to be Filed as Exhibits. Item 7 of the Schedule 13Ds are hereby amended to add the following: EXHIBIT 15– Joint Filing Agreement dated December 21, 2006 by and between the Reporting Persons (incorporated by reference to Exhibit 7 to the Schedule 13Ds). CUSIP No.232808105 13D Page13 of 22 Pages EXHIBIT 16 – Power of Attorney dated December 21, 2006 by Inverlochy (incorporated by reference to Exhibit 8 to the Schedule 13Ds). EXHIBIT 17 – Power of Attorney dated April 15, 2005 by Chaumiere – Consultadoria & Servicos SDC Unipessoal LDA (incorporated by reference to Exhibit 2 to the Schedule 13Ds). EXHIBIT 18 – Power of Attorney dated April 8, 2003 by and between Claudio Cavazza, Paolo Cavazza, Sigma-Tau International S.A., Sigma-Tau Finanziaria SpA, Defiante Farmaceutica L.D.A. and Aptafin S.p.A. (incorporated by reference to Exhibit 1 of Form 4, filed with the SEC on May 9, 2003, relating to the shares of Common Stock) CUSIP No.232808105 13D Page14 of 22 Pages Signatures After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Claudio Cavazza is true, complete and correct. Dated:December 4, 2007 CLAUDIO CAVAZZA By: /s/ Antonio Nicolai Antonio Nicolai, Attorney-in-fact for Claudio Cavazza After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Paolo Cavazza is true, complete and correct. Dated:December 4, 2007 PAOLO CAVAZZA By: /s/ Antonio Nicolai Antonio Nicolai, Attorney-in-fact for Paolo Cavazza After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Sigma-Tau Finanziaria SpA is true, complete and correct. Dated:December 4, 2007 SIGMA-TAU FINANZIARIA SPA By: /s/ Antonio Nicolai Antonio Nicolai, Attorney-in-fact for Sigma-Tau Finanziari SpA After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Sigma-Tau International S.A. is true, complete and correct. Dated:December 4, 2007 SIGMA-TAU INTERNATIONAL S.A. By: /s/ Antonio Nicolai Antonio Nicolai, Attorney-in-fact for Sigma-Tau International S.A. CUSIP No.232808105 13D Page15 of 22 Pages After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Defiante Farmaceutica L.D.A. is true, complete and correct. Dated:December 4, 2007 DEFIANTE FARMACEUTICA L.D.A. By: /s/ Antonio Nicolai Antonio Nicolai, Attorney-in-fact for Defiante Farmaceutica L.D.A. After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Aptafin S.p.A. is true, complete and correct. Dated:December 4, 2007 APTAFIN S.P.A. By: /s/ Antonio Nicolai Antonio Nicolai, Attorney-in-fact for Aptafin S.p.A. After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Chaumiere - Consultadoria & Servicos SDC Unipessoal LDA is true, complete and correct. Dated:December 4, 2007 CHAUMIERE - CONSULTADORIA & SERVICOS SDC UNIPESSOAL LDA By: /s/ Antonio Nicolai Antonio Nicolai, Attorney-in-fact for Chaumiere - Consultadoria & Servicos SDC Unipessoal LDA CUSIP No.232808105 13D Page16 of 22 Pages After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to Inverlochy Consultadoria & Servicos L.D.A. is true, complete and correct. Dated:December 4, 2007 INVERLOCHY CONSULTADORIA & SERVICOS L.D.A. By: /s/ Antonio Nicolai Antonio Nicolai, Attorney-in-fact for Inverlochy Consultadoria & Servicos L.D.A. The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative.If the statement is signed on behalf of a person by his authorized representative (other than an executive officer or general partner of the filing person), evidence of the representative’s authority to sign on behalf of such person shall be filed with the statement, provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference.The name of any title of each person who signs the statement shall be typed or printed beneath his signature. Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18 U.S.C. 1001). CUSIP No.232808105 13D Page17 of 22 Pages Schedule A EXECUTIVE OFFICERS AND DIRECTORS Sigma Tau Finanziaria SpA NAME ADDRESS TITLE CITIZENSHIP Claudio Cavazza via Pontina Km. 30,400, 00040 Pomezia (Rome) Italy President Italian Ugo Di Francesco via Sudafrica,20, 00144 Rome Italy- Vice President and Chief Executive Officer Italian Antonio Nicolai via Sudafrica,20, 00144 Rome Italy Managing Director Italian Mauro Bove via Sudafrica,20, 00144 Rome Italy Managing Director Italian Stefano Marino via Pontina Km. 30,400 00040 Pomezia (Rome) Italy Managing Director Italian Trevor M. Jones CBA Woodhyrst House 18 Friths Drive REIGATE Surrey Great Britain Director British Emilio Platè via Pontina Km. 30,400 00040 Pomezia (Rome) Italy Director Italian Mario Artali via Sudafrica,20, 00144 Rome Italy Director Italian Enrico Cavazza via Pontina Km. 30,400 00040 Pomezia (Rome) Italy Director Italian Marco Cerrina Feroni Piazza Paolo Ferrari 10 20121 Milano, Italy Director Italian CUSIP No.232808105 13D Page18 of 22 Pages Schedule A EXECUTIVE OFFICERS AND DIRECTORS Sigma-Tau International S.A. NAME ADDRESS TITLE CITIZENSHIP Ugo Di Francesco via Sudafrica,20, 00144 Rome Italy- President Italian Jonathan Lepage Bd. Du Prince Henri 19-21 L-1724 Luxembourg Director Belgian Luca Checchinato Bd. Du Prince Henri 19-21 L-1724 Luxembourg Director Italian Antonio Nicolai via Sudafrica,20, 00144 Rome Italy Director Italian Mauro Bove via Sudafrica,20, 00144Rome Italy Director Italian Gustave Stoffel 18 Avenue De La Porte Neuve L-2227 Luxembourg Director Luxembourg Dominique Audia Bd. Du Prince Henri 19-21 L-1724 Luxembourg Director French CUSIP No.232808105 13D Page19 of 22 Pages Schedule A EXECUTIVE OFFICERS AND DIRECTORS Defiante Farmaceutica L.D.A. NAME ADDRESS TITLE CITIZENSHIP Antonio Nicolai via Sudafrica,20, 00144 Rome Italy Director Italian Raffaele Sanguigni Via Pontina Km. 30.400 – 00040 Pomezia (Rome) Italy Director Italian Paulo Alexandre da Mota Viegas Rua dos Tanoeiros, 12º - 2º e3º - Funchal - Madeira - Portugal 9000 Director Portuguese Pedro Moreira da Cruz Quintas Rua dos Ferreiros, 260 - Funchal - Madeira - ortugal 9000-082 Director Portuguese Carla Emanuel Arruda Jardim Fernandes Rua dos Ferreiros, 260 - Funchal - Madeira - Portugal 9000-082 Director Portuguese CUSIP No.232808105 13D Page 20 of 22 Pages Schedule A EXECUTIVE OFFICERS AND DIRECTORS Aptafin S.p.A. NAME ADDRESS TITLE CITIZENSHIP Cristina Cavazza Viale Shakespeare, 47 00144 Rome Italy President Italian Maurizio Terenzi via Sudafrica,20, 00144 Rome Italy- Managing Director Italian Antonio Nicolai via Sudafrica,20, 00144 Rome Italy- Director Italian Emanuela Cavazza Viale Shakespeare 47 00144 Rome Italy- Director Italian CUSIP No.232808105 13D Page 21 of 22 Pages Schedule A EXECUTIVE OFFICERS AND DIRECTORS Inverlochy Consultadoria & Servicos L.D.A. NAME ADDRESS TITLE CITIZENSHIP Roberto Carlos de Castro Abreu Avenida da República, 32, 4.º Esquerdo, 1050-193 Lisboa, Portugal Director Portuguese João Josè de Freitas Rodrigues Avenida da República, 32, 4.º Esquerdo, 1050-193 Lisboa, Portugal Director Portuguese CUSIP No.23280810513D Page 22 of 22 Pages Schedule AEXECUTIVE OFFICERS AND DIRECTORSChaumiere - Consultadoria & Servicos SDC Unipessoal LDANAME ADDRESS TITLE CITIZENSHIP Roberto Carlos deCastro Abreu Avenida da República, 32, 4.º Esquerdo, 1050-193 Lisboa, Portugal Director Portuguese João Josè de FreitasRodrigues Avenida da República, 32, 4.º Esquerdo, 1050-193 Lisboa, Portugal Director Portuguese
